NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JIE ZHANG,                                      No.    15-72407

                Petitioner,                     Agency No. A087-848-639

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 16, 2022**
                            San Francisco, California

Before: SILER,*** THOMAS, and CALLAHAN, Circuit Judges.

      Jie Zhang, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) denial of his applications for asylum and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
withholding of removal. We have jurisdiction under 8 U.S.C. § 1252, and we deny

Zhang’s petition.

      Zhang argues that the BIA erred in upholding the immigration judge’s (“IJ”)

adverse credibility finding. “We review factual findings, including adverse

credibility determinations, for substantial evidence.” Iman v. Barr, 972 F.3d 1058,

1064 (9th Cir. 2020). “The agency’s ‘findings of fact are conclusive unless any

reasonable adjudicator would be compelled to conclude to the contrary.’” Silva-

Pereira v. Lynch, 827 F.3d 1176, 1184 (9th Cir. 2016) (quoting 8 U.S.C.

§ 1252(b)(4)(B)).

      The BIA affirmed the IJ’s adverse credibility determination based on three

instances of implausible testimony and several instances of inconsistent

testimony. First, the IJ found it implausible that Chinese authorities would have

denied Zhang’s request to have a second child, citing a 2013 Human Rights Report

on China indicating that “the death of the first child generally allows the parents to

receive another birth permit,” and the fact that Zhang had never provided a

reasonable explanation for the alleged denial. Second, given Zhang’s testimony

that he had been beaten at the public security bureau and threatened with

sterilization if he continued to cause problems at the Family Planning Office

(“FPO”), the IJ found Zhang’s testimony that he subsequently and repeatedly

returned to the FPO requesting a birth permit to be implausible. Third, the IJ did


                                          2
not find Zhang’s testimony that he came to the United States to have more children

with his wife plausible given that Zhang’s wife has never joined him in the United

States.

      The IJ also noted discrepancies between Zhang’s testimony regarding the

dates during which he and his wife lived at a particular residence and the Chinese

household register data. In addition, there were inconsistencies in the record about

when Zhang’s wife found out she was pregnant with a second child, who informed

the FPO of the second pregnancy, and when they informed the FPO. The IJ

pointed out there was also a discrepancy regarding the date on which a supervisor

at the FPO spoke with Zhang about the forced abortion procedure that Zhang’s

wife would have to undergo. Finally, there was a discrepancy between Zhang’s

hearing testimony and his responses during his asylum interview regarding the

number of times he was kicked and punched while being interrogated at the public

security bureau.

      On balance, “based on the totality of the circumstances and all relevant

factors,” these numerous examples of implausible and inconsistent testimony

constitute substantial evidence supporting the BIA’s affirmance of the adverse

credibility determination. Alam v. Garland, 11 F.4th 1133, 1135 (9th Cir. 2021)

(en banc) (quotations omitted); see also Li v. Garland, 13 F.4th 954, 961 (9th Cir.

2021) (“[E]ven minor inconsistencies may have a legitimate impact on a


                                         3
petitioner’s credibility.”). While Zhang provides reasons why he believes the IJ

should have deemed certain of his testimony plausible and attempts to reconcile

some of the inconsistencies identified by the IJ, Zhang’s briefing does not address

several of the grounds on which the IJ relied, such as the implausible testimony

regarding Zhang’s repeated trips to the FPO after being threatened with

sterilization and the fact that his wife never joined him in the United States.

Further, the IJ did not err by admitting and considering the notes prepared by an

asylum officer at Zhang’s asylum interview, as the notes bore sufficient indicia of

reliability to be used to impeach Zhang’s testimony. Cf. Singh v. Gonzales, 403

F.3d 1081, 1089–90 (9th Cir. 2005). Zhang has thus failed to meet his burden to

show that the record compels the conclusion that he testified truthfully. See 8

U.S.C. § 1252(b)(4)(B).

      The petition for review is DENIED.




                                           4